FILED
                            NOT FOR PUBLICATION                             OCT 27 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



LEROY R. DEHAVEN,                                No. 07-56290

               Petitioner - Appellant,           D.C. No. CV-06-00602-BEN

  v.
                                                 MEMORANDUM *
JAMES E. TILTON, Secretary,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Roger T. Benitez, District Judge, Presiding

                            Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       California state prisoner LeRoy R. DeHaven appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 2253,1 and we affirm.

      DeHaven challenges the Board’s 2004 decision to deny him parole. The

state court did not unreasonably conclude that some evidence supports the Board’s

decision. See 28 U.S.C. § 2254(d); see also Hayward v. Marshall, 603 F.3d 546,

562-63, 569 (9th Cir. 2010) (en banc).

      AFFIRMED.




      1
        We certify on our own motion the issue of whether the California Board of
Prison Terms’ (“Board”) 2004 decision to deny DeHaven parole was supported by
some evidence. We decline to issue a certificate of appealability as to DeHaven’s
remaining claims. See 28 U.S.C. § 2253(c)(2).

                                         2                                 07-56290